Exhibit 10.30

BENEFITFOCUS.COM, INC.

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made and entered into this 15th day of
September 2016, by and between: Benefitfocus.com, Inc., having its principal
place of business at 100 Benefitfocus Way, Charleston, SC 29492, (hereinafter
referred to as “Benefitfocus”) and Jeffrey M. Laborde whose present address is:
970 Fenimore Circle, Atlanta, GA 30350 (hereinafter referred to as the
“Associate”).

1.

Employment. Benefitfocus hereby agrees to employ the Associate in the capacity
of Chief Financial Officer, upon the terms and conditions set out herein, and
the Associate accepts such employment.

2.

Term. The term of this Agreement shall commence September 15, 2016. The
Associate understands and acknowledges that employment is “at will” and is
terminable at any time at the will of Benefitfocus or the Associate,
notwithstanding any other provisions of this Agreement, including Section 19
hereof. This Agreement shall remain in force until terminated at the will of
either party or as described in Section 19 of this Agreement.

3.

Duties. The Associate shall perform, for Benefitfocus, the duties set out in the
attached Exhibit A entitled “Job Description,” which is incorporated herein and
made a part of this Agreement, along with those other duties as may be assigned
to Associate from time to time by Benefitfocus’ Chief Executive Officer or their
designee.

4.

Compensation. The Associate’s initial compensation shall be paid in accordance
with that outlined in Exhibit B entitled “Compensation Program,” which is
incorporated herein and made a part hereof, and is subject to review in
accordance with then current compensation practices of Benefitfocus.

5.

Extent of Services. The Associate shall devote his entire business time,
attention, and energies to Benefitfocus’ business and shall not, during the term
of this Agreement, be engaged in any other business activity that conflicts
with, or takes the Associate’s time or attention away from, the Associate’s work
for Benefitfocus, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage. The Associate further agrees that he or she
will perform all of the duties assigned to the Associate to the best of his or
her ability and in a manner satisfactory to Benefitfocus, that he or she will
truthfully and accurately maintain all records, preserve all such records, and
make all such reports as Benefitfocus may require; that he or she will fully
account for all money and all of the property of Benefitfocus of which the
Associate may have custody and will pay over and deliver the same whenever and
however the Associate may be directed to do so.

6.

Expenses. Benefitfocus agrees to reimburse the Associate for travel and other
expenses incurred while conducting business on behalf of Benefitfocus (including
the cost of air or ground transportation between Charleston, S.C. and
Associate’s home in Atlanta, GA on a weekly basis) as long as they are
reasonable and approved by Benefitfocus and comply with government regulations
covering such expenses for business purposes. Such expenses will be stated on a
Benefitfocus furnished expense form, have required receipts, be signed by the
Associate, and sent to Benefitfocus for approval and reimbursement, all in
accordance with Benefitfocus’ reimbursement policies and procedures as may be in
effect from time to time.

7.

Covenant Not to Disclose Trade Secrets and Confidential Information.

 

a.

As an employee of Benefitfocus, the Associate will be exposed to “Trade Secrets”
and “Confidential Business Information” (as those terms are defined below).
“Trade Secrets” shall mean information or data of or about Benefitfocus or any
affiliated entity, including, but not limited to, technical or non-technical
data, formulas, patterns, compilations, programs, devices, methods, techniques,

CONFIDENTIAL &
PROPRIETARY                                                                                                              1

BENEFITFOCUS.COM,
INC.                                                                                                                                                   (02/2016)

--------------------------------------------------------------------------------

 

 

drawings, processes, financial data, financial plans, products plans, or lists
of actual or potential customers, clients, distributors, or licensees, that: (i)
derive economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from their disclosure or use; and (ii) are the subject of
efforts that are reasonable under the circumstances to maintain their secrecy.
To the extent that the foregoing definition is inconsistent with a broader
definition of “trade secret” under applicable law, the latter definition shall
govern for purposes of interpreting the Associate’s obligations under this
Agreement. Except as required to perform his or her obligations under this
Agreement or except with Benefitfocus’ prior written permission, the Associate
shall not use, redistribute, market, publish, disclose or divulge to any other
person or entity any Trade Secrets of Benefitfocus. The Associate’s obligations
under this provision shall remain in force (during or after the Term) for so
long as such information or data shall continue to constitute a “trade secret”
under applicable law. The Associate agrees to cooperate with any and all
confidentiality requirements of Benefitfocus and the Associate shall immediately
notify Benefitfocus of any unauthorized disclosure or use of any Trade Secrets
of which the Associate becomes aware.

 

b.

The Associate agrees to maintain in strict confidence and, except as necessary
to perform his or her duties for Benefitfocus, not to use or disclose any
Confidential Business Information at any time, during the term of his or her
employment or for a period of one (1) year after the Associate’s last date of
employment, so long as the pertinent data or information remains Confidential
Business Information. “Confidential Business Information” shall mean any
non-public Information of a competitively sensitive or personal nature, other
than Trade Secrets, acquired by the Associate, directly or indirectly, in
connection with the Associate’s employment (including his or her employment with
Benefitfocus prior to the date of this Agreement), including (without
limitation) oral and written information concerning Benefitfocus or its
affiliates relating to financial position and results of operations (revenues,
margins, assets, net income, etc.), annual and long-range business plans,
marketing plans and methods, account invoices, oral or written customer
information, and personnel information. Confidential Business Information also
includes information recorded in manuals, memoranda, projections, minutes,
plans, computer programs, and records, whether or not legended or otherwise
identified by Benefitfocus and its affiliates as Confidential Business
Information, as well as information which is the subject of meetings and
discussions and not so recorded; provided, however, that Confidential Business
Information shall not include information that is generally available to the
public, other than as a result of disclosure, directly or indirectly, by the
Associate, or that was available to the Associate on a non-confidential basis
prior to its disclosure to the Associate.

 

c.

Without limiting any of the foregoing, Associate acknowledges that Trade Secrets
and Confidential Business Information exist in all formats in which information
is preserved, including electronic, print, or any other form, and that each term
includes all originals, copies, notes, or other reproductions or replicas
thereof.

 

d.

Upon termination of employment, the Associate shall leave with Benefitfocus all
Trade Secrets, Confidential Business Information, and any other business records
relating to Benefitfocus and its affiliates including, without limitation, all
contracts, calendars, and other materials or business records concerning its
business or customers, including all physical, electronic, and computer copies
thereof, whether or not the Associate prepared such materials or records
himself, and Associate shall retain no copies of any such materials.  In
addition, upon termination of employment, Associate will immediately return to
Benefitfocus all other property whatsoever of Benefitfocus in his possession or
under his control.  If requested, Associate shall certify in writing to
Benefitfocus that no such materials are in his possession.

 

e.

As set forth above, the Associate shall not disclose Trade Secrets or
Confidential Business Information. However, nothing in this Section 7 shall
prevent the Associate from disclosing Trade

CONFIDENTIAL &
PROPRIETARY                                                                                                              2

BENEFITFOCUS.COM,
INC.                                                                                                                                                   (02/2016)

--------------------------------------------------------------------------------

 

 

Secrets or Confidential Business Information pursuant to a court order or
court-issued subpoena, so long as the Associate first notifies Benefitfocus of
said order or subpoena in sufficient time to allow Benefitfocus to seek an
appropriate protective order, and provided that Associate only discloses such
information as he or she is actually required to disclose. The Associate agrees
that if he or she receives any formal or informal discovery request, court
order, or subpoena requesting that the Associate disclose Trade Secrets or
Confidential Business Information, he or she will immediately notify
Benefitfocus and provide Benefitfocus with a copy of said request, court order,
or subpoena. Notwithstanding the foregoing, nothing in this Agreement prohibits
Associate from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.  Associate does not need
the prior authorization of Benefitfocus to make any such reports or disclosures
and Associate is not required to notify Benefitfocus that Associate has made
such reports or disclosures.

 



Notice Of Immunity From Liability For Confidential Disclosure Of A Trade Secret
To The Government Or In A Court Filing: Notwithstanding the foregoing, pursuant
to the Federal Defend Trade Secrets Act of 2016, an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to his or her attorney
and use the trade secret information in the court proceeding, if the individual
(a) files any document containing the trade secret under seal; and (b) does not
disclose the trade secret, except pursuant to court order.

 

8.

Covenant Not to Solicit Customers.

 

a.

The Associate covenants and agrees that during his or her employment and for a
period of one (1) year following the date of termination of the Associate’s
employment with Benefitfocus, for any reason, whether by the Associate or
Benefitfocus, the Associate shall not (except on behalf of or with the prior
written consent of Benefitfocus) either directly or indirectly, on the
Associate’s own behalf or in the service or on behalf of others, (i) solicit,
divert or appropriate to or for a Competing Business (as defined below), or (ii)
attempt to solicit, divert, or appropriate to or for a Competing Business, any
person or entity that was a customer or prospective customer of Benefitfocus on
the date of termination and with whom the Associate had direct material contact
within six months of the Associate’s last date of employment. For purposes of
this Agreement, the term “Competing Business” shall mean the business of
offering human resource management and benefit administration services to
companies via a Web-based system.

 

b.

The Associate recognizes and acknowledges that Benefitfocus’ customers and the
specific needs of such customers are essential to the success of its business
and its continued goodwill and that its customer list and customer information
constitute a property interest of Benefitfocus, having been developed by
Benefitfocus at great effort and expense.

9.

Covenant Not to Solicit Employees/Consultants. The Associate covenants and
agrees that during his or her employment and for a period of one (1) year
following the date of termination of the Associate’s employment with
Benefitfocus, for any reason, whether by Associate or Benefitfocus, Associate
will not, either directly or indirectly, on the Associate’s own behalf or in the
service or on behalf of others, (i) solicit, divert, or hire away, or (ii)
attempt to solicit, divert, or hire away any employee of or consultant to

CONFIDENTIAL &
PROPRIETARY                                                                                                              3

BENEFITFOCUS.COM,
INC.                                                                                                                                                   (02/2016)

--------------------------------------------------------------------------------

 

Benefitfocus or any of its affiliates engaged or experienced in the Business (as
defined herein), regardless of whether the employee or consultant is full-time
or temporary, the employment or engagement is pursuant to written agreement, or
the employment is for a determined period or is at will. For purposes of this
Agreement, the term “Business” shall mean the business of offering human
resource management and benefit administration services to companies via a
Web-based system.

10.

Covenant Not to Compete. The Associate covenants and agrees that during his or
her employment and for a period of one (1) year following the termination of the
Associate’s employment with Benefitfocus (by either party and regardless of the
reason for such termination), Associate will not, hold a position based in or
with responsibility for all or part of the Restricted Territory (as defined
below), with any Competing Business (as defined above) whether as employee,
consultant, or otherwise, in which Associate will have duties, or will perform
or be expected to perform services for such Competing Business, that is or are
the same as or substantially similar to the position held by Associate or those
duties or services actually performed by Associate for Benefitfocus within the
twelve (12) month period immediately preceding the termination of Associate’s
employment with Benefitfocus, or in which Associate will use or disclose or be
reasonably expected to use or disclose any confidential or proprietary
information of Benefitfocus for the purpose of providing, or attempting to
provide, such Competing Business with a competitive advantage with respect to
the Business.  As used herein, “Restricted Territory” means the United States of
America, it being understood that Benefitfocus’ business is nationwide in scope,
provided, however, that if a court of competent jurisdiction determines that the
foregoing definition is too broad to be enforced under applicable law, then the
parties agree that “Restricted Territory” will mean any State, province, or
similar political subdivision to which Associate directed, or in which Associate
performed, employment-related activities on behalf of Benefitfocus at the time
of, or during the twelve (12) month period prior to, the termination of
Associate’s employment with Benefitfocus for any reason.

11.

Covenants are Independent. The covenants on the part of the Associate contained
in paragraphs 7, 8, 9, 10, 24 and 25 hereof, as well as in each subsection
thereof, shall each be construed as agreements independent of each other and of
any other provision in this Agreement and the unenforceability of one shall not
affect the remaining covenants.

12.

Consideration. The Associate acknowledges and agrees that valid consideration
has been given to the Associate by Benefitfocus in return for the promises of
the Associate set forth herein, including the promise of additional compensation
to which the Associate was not entitled prior to the execution of this
Agreement.

13.

Extension of Periods. Each of the time periods described in this Agreement shall
be automatically extended by any length of time during which the Associate is in
breach of the corresponding covenant contained herein. The provisions of this
Agreement shall continue in full force and effect throughout the duration of the
extended periods.

14.

Reasonable Restraint. It is agreed by the parties that the foregoing covenants
in this Agreement are necessary for the legitimate business interests of
Benefitfocus and impose a reasonable restraint on the Associate in light of the
activities and Business of Benefitfocus on the date of the execution of this
Agreement.

15.

Notices. Any notice required or desired to be given under this Agreement shall
be given in writing, sent by certified mail, return receipt requested, to his or
her residence as shown in the records of Benefitfocus in the case of the
Associate, or to its principal place of business to the attention of General
Counsel, in the case of Benefitfocus.

16.

Waiver of Breach. The waiver by Benefitfocus or Associate of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by such party. No waiver shall be valid
unless in writing and signed by the Associate or Benefitfocus, as applicable.

CONFIDENTIAL &
PROPRIETARY                                                                                                              4

BENEFITFOCUS.COM,
INC.                                                                                                                                                   (02/2016)

--------------------------------------------------------------------------------

 

17.

Assignment. The Associate acknowledges that the services to be rendered by the
Associate are unique and personal. Accordingly, the Associate may not assign any
of his or her rights or delegate any of his or her duties or obligations under
this Agreement. The rights and obligations of Benefitfocus under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of Benefitfocus. The Associate agrees that this Agreement, and the
covenants contained herein, may be assigned by Benefitfocus to any successor
company.

18.

Paid Time Off. Associate will be eligible to receive paid time off in accordance
with Benefitfocus’ paid time off policies as detailed in its Associate Handbook,
the provisions of which are subject to change on a prospective basis.

19.

Termination. Either party may terminate this Agreement at any time, with or
without cause. In the event that Associate chooses to resign his employment,
Benefitfocus requests fourteen (14) days written notice to Benefitfocus. In such
event, no severance allowance shall be paid to the Associate (except in the case
of a voluntary termination described in paragraph 11(d) of Exhibit B); but the
Associate shall continue (if agreed to by Benefitfocus) to render his services
and shall be paid his regular compensation up to the date of termination.

20.

Entire Agreement; Amendment. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements (whether written or oral and whether express or implied and
specifically including the letter of understanding between Benefitfocus and
Associate dated August 1, 2016) between the parties to the extent related to
such subject matter.  It may be changed only by an Agreement in writing, signed
by the parties hereto.

21.

Construction of Agreement. Should any of the provisions or terms of this
Agreement require judicial interpretation, it is agreed that the court
interpreting or construing this Agreement shall not apply a presumption that
such provision(s) or term(s) shall be more strictly construed against one party
by reason of the rule of construction that a document is to be construed more
strictly against the party who prepared it, it being agreed that all parties
have participated in the preparation and review of this Agreement and have had
the opportunity to be represented by counsel.

22.

Arbitration; Governing Law; and Venue. This Agreement, and all transactions
contemplated hereby, shall be governed by, construed and enforced in accordance
with the laws of the State of South Carolina. The parties agree that any
dispute, controversy or claim arising out of or related to this Agreement or any
breach of this Agreement shall be submitted to and decided by binding
arbitration in South Carolina. Arbitration shall be administered exclusively by
American Arbitration Association and shall be conducted by a neutral arbitrator
consistent with the rules, regulations and requirements thereof, including
discovery, which can be accessed at www.adr.org/aaa, as well as any requirements
imposed by state law. The fees and expenses of the neutral arbitrator and the
American Arbitration Association shall be paid by Benefitfocus. The parties
agree to arbitrate solely on an individual basis, and that this agreement does
not permit class arbitration or any claims brought as a plaintiff or class
member in any class or representative arbitration proceeding.  The arbitral
tribunal may not consolidate more than one person's claims, and may not
otherwise preside over any form of a representative or class proceeding.  Any
award of the Arbitrator(s), is final and binding, and may be entered as a
judgment in any court of competent jurisdiction. In the event the prohibition on
class arbitration is deemed invalid or unenforceable, then the remaining
portions of the arbitration agreement will remain in force.

23.

Work Facilities. The Associate shall be provided with such other facilities and
services as are suitable to the Associate’s position and appropriate for the
performance of his or her duties. In the case of an Associate performing the
sales duties and located remote to the main office, it is expected that the
Associate will maintain some form of office at his or her residence, which
contains the necessary equipment to perform the assigned duties.

CONFIDENTIAL &
PROPRIETARY                                                                                                              5

BENEFITFOCUS.COM,
INC.                                                                                                                                                   (02/2016)

--------------------------------------------------------------------------------

 

24.

Severability. Survival. To the extent that any provision or language of this
Agreement is deemed unenforceable, by virtue of the scope of the business
activity prohibited or the length of time the activity is prohibited,
Benefitfocus and Associate agree that this Agreement shall be enforced to the
fullest extent permissible under the laws and public policies of the State of
South Carolina. Notwithstanding the expiration or earlier termination of this
Agreement for any reason, the provisions of Sections 7, 8, 9, 10, 11, 13, 14,
17, 25 and 26(b) of this Agreement shall remain in full force and effect.

25.

Remedies for Breach. The Associate recognizes and agrees that a breach by the
Associate of any covenant contained in this Agreement would cause immeasurable
and irreparable harm to Benefitfocus. In the event of a breach or threatened
breach of any covenant contained herein, Benefitfocus shall be entitled to
temporary and permanent injunctive relief, restraining the Associate from
violating or threatening to violate any covenant contained herein, as well as
all costs and fees incurred by Benefitfocus, including attorneys’ fees, as a
result of the Associate’s breach or threatened breach of the covenant.
Benefitfocus and the Associate agree that the relief described herein is in
addition to such other and further relief as may be available to Benefitfocus at
equity or by law. Nothing herein shall be construed as prohibiting Benefitfocus
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from the Associate.




CONFIDENTIAL &
PROPRIETARY                                                                                                              6

BENEFITFOCUS.COM,
INC.                                                                                                                                                   (02/2016)

--------------------------------------------------------------------------------

 

26.

Additional Representations and Warranties of Associate.

 

a.

The Associate acknowledges and agrees that: (i) the covenants contained in this
Agreement are the essence of this Agreement; (ii) the Associate has received
good, adequate and valuable consideration for each of these covenants; (iii)
each of these covenants is reasonable and necessary to protect and preserve the
interests and properties of Benefitfocus; (iv) each of these covenants in this
Agreement is separate, distinct and severable not only from the other covenants
but also from the remaining provisions of this Agreement; (v) the
unenforceability of any covenants or agreements shall not affect the validity or
enforceability of any of the other covenants or agreements or any other
provision or provisions of this Agreement; and (vi) if the covenants herein
shall ever be deemed to exceed the time, activity, or geographic limitations
permitted by applicable law, then such provisions shall be and hereby are
reformed to the maximum time, activity, or geographical limitations permitted by
applicable law.

 

b.

The Associate represents and warrants that his acceptance of employment with
Benefitfocus has not been improperly induced with respect to any prior
employment and the performance of his duties hereunder will not conflict with,
or result in a violation of, a breach of, or a default under any contract,
agreement, or understanding to which he is a party or is otherwise bound,
including any non-solicitation, non-competition, or other similar covenant or
agreement of a prior employer.

27.

At-Will Employment. THE ASSOCIATE UNDERSTANDS AND AGREES THAT THIS AGREEMENT
SHALL IN NO WAY IMPOSE UPON BENEFITFOCUS ANY OBLIGATION TO EMPLOY THE ASSOCIATE
OR TO CONTINUE THE ASSOCIATE’S EMPLOYMENT FOR ANY LENGTH OF TIME. THE EMPLOYMENT
BY BENEFITFOCUS IS, AND AT ALL TIMES SHALL REMAIN, IN THE ABSOLUTE DISCRETION OF
BENEFITFOCUS, WHICH EMPLOYMENT MAY BE TERMINATED BY THE ASSOCIATE OR
BENEFITFOCUS AT WILL.

Signed, sealed and delivered in the presence of:

 

BENEFITFOCUS

ASSOCIATE

 

 

 

/s/Raymond A. August

By: Raymond A. August

Its: President and COO

 

Date:9/16/16

 

 

 

 

/s/ Jeffrey M. Laborde

By: Jeffrey M. Laborde

 

 

Date:9/16/16

 

CONFIDENTIAL &
PROPRIETARY                                                                                                              7

BENEFITFOCUS.COM,
INC.                                                                                                                                                   (02/2016)

--------------------------------------------------------------------------------

 

EXHIBIT A

Chief Financial Officer

Job Description

 

Exhibit A to Employment Agreement dated September 15, 2016.

 

Reporting to the President and Chief Operating Officer, the Chief Financial
Officer will have responsibility for leading and managing Benefitfocus’ global
finance and accounting function. He/she will also serve as a business partner to
the CEO and the top management team and will participate in the development and
execution of the company’s strategic and business plans. He/she will also be a
key spokesperson for the company, working directly with analysts to clearly
articulate BF’s strategic direction. The CFO must be a “business person” with a
strong financial and operational grounding who is also capable of building a
strong finance team that can deliver results.

 

Specific duties include:

•  

Providing day to day oversight of the financial operations of the company while
ensuring that the numbers are completely accurate and appropriate controls are
in place.

 

•  

Building a “world class” team with an operational focus and superior
capabilities in all areas of Finance.

 

•  

Continuously evaluating the financial infrastructure and making enhancements as
necessary to ensure strong financial controls and processes.

 

•  

Ensuring the existence of “best in class” processes, systems, and people to
deliver accurate and timely financial and management information to the firm and
its investors.

 

•  

Establishing and maintaining financial reporting and disclosure practices
consistent with the highest standards of ethics and compliance.

 

•  

Communicating with the Board and serving as a spokesperson for the Company to
the financial community, in conjunction with the CEO.

 

•  

Participating as a strategic partner in the development of the corporation's
annual and strategic plans.

 

•  

Assisting in the development of strategic alternatives, including the
establishment of long-term goals and objectives and the evaluation of M&A
opportunities; helping to identify acquisition targets and assisting in the
execution of deals and back-end integration.

 

•  

Identifying opportunities to improve the overall performance of the firm.

•  

Enhancing the overall organizational understanding and knowledge of the firm’s
economics and financials.

 

•  

Oversight for real estate and facilities.

•  

Other duties as assigned.




CONFIDENTIAL & PROPRIETARY           Exhibit A & B to Employment
Agreement                                       1

BENEFITFOCUS.COM,
INC.                                                                                                    (02/2016)

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Benefitfocus.com, Inc.

Compensation Program for Jeffrey M. Laborde

Exhibit B to Employment Agreement dated September 15, 2016.

 

 

1.

Salary: As compensation for services rendered by the Associate, Benefitfocus
shall pay a salary of $16,666.66 per pay period (which annualizes to $400,000),
payable in accordance with Benefitfocus’ customary payroll practices as in
effect from time to time. All compensation paid to Associate shall be subject to
withholding for such federal, state and local taxes as Benefitfocus determines
are required to be withheld pursuant to applicable law.

 

 

2.

Annual Review: Annual salary reviews will occur on or around the annual budget
process for Benefitfocus.

 

 

3.

Annual Bonus Opportunity: You are eligible to participate in the Benefitfocus
management incentive bonus program at the CFO level, which is up to 75% of your
base pay, subject to adoption by the Board of Directors from time to time, and
conditioned on achievement of annual performance targets. The targets for
achieving the Bonus will be the same company targets set for the entire
Executive Management Team as adjusted at the beginning of each year. In general,
you must be employed by Benefitfocus on the date on which a bonus is paid in
order to earn and receive the bonus, except as contemplated by section 11 of
this Exhibit B. For the period from the date of this Agreement until the end of
the current fiscal year, your bonus will be calculated as follows:  first, a
bonus will be calculated based on the achievement of the company targets as if
you had been employed for the full fiscal year; then that amount will be
pro-rated based on the number of days elapsed from the Vesting Start Date (as
defined below) until the end of the fiscal year, as a percentage of the total
number of days in the fiscal year.

 

 

 

4.

Equity Awards. During the Employment Term, you shall be eligible to participate
in the Benefitfocus.Com, Inc. 2012 Stock Plan, or any successor plan (the
“Plan”), subject to the terms of the Plan, as determined by the Board or the
Compensation Committee, in its discretion.

 

 

 

a)

Initial Restricted Stock Unit Award: You will be granted a Benefitfocus
restricted stock unit award for 49,183 shares, the grant of which will be
effective upon approval by the board of directors. You will be receiving the
formal Award Grant Notice and accompanying documentation at the next quarterly
grant date, tentatively scheduled for October 1, 2016. This grant will have a
four-year vesting period, and will be subject to the terms of an RSU award
agreement between you and Benefitfocus. August 7, 2016 (the “Vesting Start
Date”) will be the start of the vesting period for this initial RSU Award, and
the RSUs will vest annually on August 7 thereafter.

 

 

 

b)

Annual Restricted Stock Unit Bonus: You will be eligible to receive an annual
RSU award of up to 125% of your base salary measured at the time of the grant
utilizing a 20 day running average (or such other method as the Board of
Directors determines appropriate), subject to approval by the Board of
Directors. These RSU awards will have a four-year vesting period, and will be
subject to the terms of an RSU award agreement between you and Benefitfocus. For
the period from the date of this Agreement to the

 

CONFIDENTIAL & PROPRIETARY           Exhibit A & B to Employment
Agreement                                       2

BENEFITFOCUS.COM,
INC.                                                                                                    (02/2016)

--------------------------------------------------------------------------------

 

 

date the Board of Directors approves the next annual grants for other similarly
situated executives, you will be granted an RSU Award for 4,025 shares, which
will vest over four years from the Vesting Start Date, and the RSUs will vest
annually on August 7 thereafter.

 

 

 

c)

PSU: You will receive a Performance Stock unit grant for 9,836 shares which will
vest subject to such performance conditions for the periods ended December 31,
2016 and 2017 as determined by the Board of Directors. To the extent such
conditions include a time-based vesting element tied to your employment, the
vesting for such time-based element will begin on the Vesting Start Date.

 

 

 

7.

Housing & Relocation Reimbursement:

 

a)

For the term of your employment with Benefitfocus, Benefitfocus will provide you
housing in the Charleston, SC area.

 

 

b)

In the event Associate decides to relocate to the Charleston, S.C. area, the
Company will reimburse the Associate for reasonable moving expenses in
compliance with IRS plan moving reimbursement guidelines (refer to IRS
Publication 521). The Associate will need to submit receipts for any direct
moving expenses incurred. Should Associate terminate employment with
Benefitfocus by resignation, or is terminated for Cause by the Company within
Twelve (12) months of hire, Associate will be obligated to repay all housing and
relocation expenses to Benefitfocus.

 

 

8.

Normal Hours of Work: Full time executive positions are expected to work the
amount of time needed to meet or exceed all job duties and performance
expectations as assigned by the CEO or the President and COO.

 

 

9.

Benefits: You are eligible for all Benefitfocus associate benefit programs
including but not  limited to Health Insurance, Life Insurance, Disability
Insurance, 401(k) Retirement Program, and such other programs Benefitfocus
generally makes available to its’ other Associates, subject to the terms and
conditions of such programs. Nothing in this Agreement or Compensation Program
alters or limits Benefitfocus’ rights to modify or terminate any such programs
in its sole discretion.

 

 

10.

Paid Time Off and Paid Holidays: Your paid time off will follow the company
schedule, as outlined in the benefit summary.

 

 

11.

Severance:

 

 

a)

In the event that Benefitfocus terminates your employment without Cause, as
defined herein, at any time prior to a Change of Control, as defined herein,
then upon your execution of a general release of claims satisfactory to
Benefitfocus within the time allowed for execution (but not more than 59 days
following the termination of employment date), which release is not revoked by
you during any revocation period allowed by law, Benefitfocus will provide you
with the following severance benefits: (i) salary continuation for a period of
twelve (12) months at your then-current rate of base salary; (ii) a portion of
your targeted annual bonus determined as set forth below; and (iii) if you are
eligible for, elect and remain eligible for COBRA continuation coverage,
Benefitfocus will pay the same percentage of the premium it was paying prior to
termination during the period you are receiving severance. The portion of the
targeted

 

CONFIDENTIAL & PROPRIETARY           Exhibit A & B to Employment
Agreement                                       3

BENEFITFOCUS.COM,
INC.                                                                                                    (02/2016)

--------------------------------------------------------------------------------

 

 

annual bonus to be paid to Associate pursuant to this paragraph 11(a) shall be
determined as follows: at the end of the fiscal year during which the
termination of Associate's employment occurs, the Board of Directors shall
determine the amount of such bonus that Associate would have been entitled to if
Associate were still employed by Benefitfocus (assuming for purposes of such
calculation that any performance metrics that were based solely on Associate's
individual performance were achieved at the 100% level). Associate will be
entitled to a pro-rated portion of such amount, calculated based on the number
of days of such fiscal year during which Associate was actually employed by
Benefitfocus divided by 365. Such amount shall be paid to Associate in a lump
sum at the same time as bonuses are paid to the CEO or COO of Benefitfocus, and
shall be reduced by such withholding amounts for taxes as Benefitfocus
determines are required to be withheld.

 

 

 

b)

In the event that Benefitfocus or its acquirer terminates your employment
without Cause as defined herein, at the time of or within twelve (12) months
following a Change of Control, as defined herein, then upon your execution of a
general release of claims satisfactory to Benefitfocus within the time allowed
for execution (but not more than 59 days following the termination of employment
date), which release is not revoked by you during any revocation period allowed
by law, Benefitfocus or its acquirer will provide you with the following
severance benefits: (i) a lump sum payment equal to twelve (12) months at your
then-current rate of base salary; (ii) 100% of your targeted annual bonus for
the fiscal year in which the termination occurs; (iii) if you are eligible for,
elect and remain eligible for COBRA continuation coverage, Benefitfocus or its
acquirer will pay the same percentage of the premium it was paying prior to
termination during the period you are receiving severance, and (iv) to the
extent the RSU and PSU awards referenced in this Agreement, or any other Stock
Rights (as that term is defined in the Plan) that have been granted to Associate
have not been fully vested prior to such termination without Cause, then upon
such termination all unvested RSUs, PSUs and Stock Rights shall immediately vest
in full.  In the event of any conflict between clause (iv) of the preceding
sentence and the Plan, or any document setting forth the terms of any such RSU,
PSU or Stock Right, the terms of such clause (iv) shall prevail.

 

 

 

c)

In the case of section 11(a), the severance benefits will be payable to you
beginning on the sixtieth (60th) day following the termination of your
employment, provided that Benefitfocus, in its sole discretion, may begin the
payments earlier. In the case of section 11(b)(i) and (ii) such amounts shall be
paid in a lump sum on the first regularly scheduled payroll date occurring after
the revocation period described above has expired.

 

 

 

d)

For purposes of this document, you will receive the same severance benefits as
upon a termination without Cause if you notify Benefitfocus of your decision to
terminate your employment with Benefitfocus within ninety (90) days of the
occurrence of any of the following: (i) a material decrease to your base salary,
your targeted annual bonus or the value of the annual RSU award granted to you,
in each case without your consent to an amount less than the then current amount
immediately preceding the decrease, (ii) a material diminution of your
authority, job duties, or responsibilities without your consent, or (iii) a
change to your job title so that it no longer includes “Chief Financial
Officer”, or (iv) a requirement by Benefitfocus that you relocate from Atlanta,
GA. For purposes of clause (ii) in the preceding sentence, if Associate is asked
to report to any

 

CONFIDENTIAL & PROPRIETARY           Exhibit A & B to Employment
Agreement                                       4

BENEFITFOCUS.COM,
INC.                                                                                                    (02/2016)

--------------------------------------------------------------------------------

 

 

person other than (1) the then-current CEO of the Company or (2) Raymond August
in his capacity as President and Chief Operating Officer of the Company, this
shall constitute a material diminution of Associate’s authority, job duties or
responsibilities.  Upon notice of the event noted above, Benefitfocus will have
thirty (30) days to remedy the event, during which period the Associate shall
not be entitled to terminate employment under the terms of this 11.d, and if the
event is remedied within the thirty (30) days, Associate will have the right to
rescind his notice of termination; if Associate does not so rescind and proceeds
to terminate his employment, Associate will not be entitled to payment of
severance benefits under this Section 11.d as if he had terminated without
Cause.  If Associate does rescind his notice of termination, nothing in this
Section 11.d shall diminish or affect Associate’s rights under this Section 11.d
with respect to any subsequent occurrence of any of the circumstances described
in clauses (i) through (iv) above.

 

 

 

e)

As used herein, “Cause” shall mean a determination by Benefitfocus’ board of
directors of any of the following: (i) your violation of any applicable material
law or regulation respecting the business of Benefitfocus; (ii) your commission
of a felony or a crime involving moral turpitude, (iii) any act of dishonesty,
fraud or misrepresentation in relation to your duties to Benefitfocus, (iv)
failure to perform in any material respect your duties hereunder after twenty
(20) days written notice and an opportunity to cure such failure and a
reasonable opportunity to present to Benefitfocus’ board of directors your
position regarding any dispute relating to the existence of such failure; (v)
your failure to attempt in good faith to implement a clear and reasonable
directive from Benefitfocus’ board of directors or to comply with any of
Benefitfocus’ policies and procedures which failure is material and occurs after
written notice from Benefitfocus’ board of directors; (vi) any act of gross
misconduct which is materially and demonstrably injurious to Benefitfocus; or,
(vii) your breach of fiduciary responsibility.

 

 

 

f)

A “Change of Control” shall be deemed to have occurred if any of the following
conditions have occurred: (i) the merger or consolidation of Benefitfocus with
another entity, where Benefitfocus is not the surviving entity and where after
the merger or consolidation (A) its stockholders prior to the merger or
consolidation hold less than 50% of the voting stock of the surviving entity or
(B) its directors prior to the merger or consolidation are less than a majority
of the directors of the surviving entity; (ii) the sale of all or substantially
all of Benefitfocus’ assets to a third party where subsequent to the transaction
(A) its stockholders hold less than 50% of the stock of said third party or (B)
its directors are less than a majority of the board of directors of said third
party; or (iii) a transaction or series of transactions, including a merger of
Benefitfocus with another entity where Benefitfocus is the surviving entity,
whereby (A) 50% or more of the voting stock of Benefitfocus after the
transaction is owned actually or beneficially by parties who held less than 30%
of the voting stock, actually or beneficially, prior to the transaction(s) or
(B) its board of directors after the transaction(s) or within 60 days thereof is
comprised of less than a majority of Benefitfocus’ directors serving prior to
the transaction(s).

 

 

12.

Application of Internal Revenue Code Section 409A: All provisions of this
Agreement will be interpreted in a manner consistent with Section 409A of the
Internal Revenue Code and the regulations and other guidance thereunder and any
state law of similar effect (collectively

 

CONFIDENTIAL & PROPRIETARY           Exhibit A & B to Employment
Agreement                                       5

BENEFITFOCUS.COM,
INC.                                                                                                    (02/2016)

--------------------------------------------------------------------------------

 

“Section 409A”). Notwithstanding anything to the contrary set forth herein, any
payments and benefits provided under this Exhibit B that constitute “deferred
compensation” within the meaning of Section 409A will not commence in connection
with your termination of employment unless and until you have also incurred a
“separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h), unless Benefitfocus reasonably determines that such amounts
may be provided to you without causing you to incur the additional 20% tax under
Section 409A. The parties intend that each installment of the severance benefits
payments provided for above is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For avoidance of doubt, the parties intend
that payments of the severance benefits satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9).
However, if Benefitfocus determines that the severance benefits constitute
“deferred compensation” under Section 409A and you are, on the termination of
service, a “specified employee” of Benefitfocus, as such term is defined in
Section 409A, then, solely to  the extent necessary to avoid the incurrence of
the adverse personal tax consequences under Section 409A, the timing of the
severance benefit payments will be delayed until the earlier to occur of: (i)
the date that is six months and one day after your separation from service, or
(ii) the date of your death (such applicable date, the “Specified Employee
Initial Payment Date”), and Benefitfocus will (A) pay you a lump sum amount
equal to the sum of the severance benefits payments that you would otherwise
have received through the Specified Employee Initial Payment Date if the
commencement of the payment of the severance benefits had not been so delayed
pursuant to this paragraph, and (B) commence paying the balance of the severance
benefits in accordance with the applicable payment schedules set forth in this
Agreement.

 

 

 

CONFIDENTIAL & PROPRIETARY           Exhibit A & B to Employment
Agreement                                       6

BENEFITFOCUS.COM,
INC.                                                                                                    (02/2016)